This is an appeal from a decree of the Circuit Court for Baltimore County, and involves the construction of certain clauses of the last will and testament of William Wilkens, late of that county. Mr. Wilkens died in the year 1879, leaving a large and valuable estate, and his will dated the 19th of April, 1876, was duly admitted to probate in the Orphans' Court of Baltimore County. Gustav A. Schlens and William Wilkens are the surviving trustees and the appellants in this case.
The testator, after providing for those of his children who were living at the date of his will, devised and bequeathed as follows: "And if it shall happen that any other children shall be born to me hereafter who, or their issue shall, be living at the time of my death, then I give and devise to each such child, or his or their representative issue, one of the said equal parts or shares into which my residuary estate shall be divided as aforesaid, provided such child or the issue living at the timeof my death of any such hereafter-to-be-born child then deceased
shall live to attain the age of twenty-one years:
"And I empower my executors to expend so much as they shall deem requisite of the income of the contingent share or shares of such hereafter-born child or children, or issue aforesaid, during their respective minorities, in or towards their maintenance and support respectively; and in case of the death of any such hereafter-to-be-born child of mine, or of all the issue of any such deceased child, as *Page 534 
aforesaid, under the age of twenty-one years and without issue, then I limit and give the part or share of my estate which such child would have taken if living to the age of twenty-one years, in the same manner as hereinafter provided in respect to the part or share of the said Anna Maria in case of her dying without issue, as aforesaid."
It appears from the record that there were two children born to the testator after the date and execution of his will, a daughter, Alice, and a son, Christian.
On the 14th of July, 1883, the Circuit Court of Baltimore County assumed jurisdiction of this trust and directed that the executors administer the trust estate set apart for Alice and Christian Wilkens under the order and direction of that Court.
On the 11th of March, 1899, Alice Wilkens, the appellee, filed a petition in the Circuit Court stating, among other things, that she had attained the age of twenty-one years on the 6th of October, 1898, and that she was entitled to hold her property free and discharged from any trust whatever. This petition was answered by the trustees, admitting the facts as alleged, but denying that she was entitled, under a proper construction of the will, to an absolute estate in the property, and asking for a construction of the will.
And from the decree adjudging that "the share held in trust and set apart for Alice Wilkens, became vested in her absolutely upon her attaining the age of twenty-one years," this appeal has been taken.
This case, we think, is free from difficulty.
The testator's intention is distinctly stated by the language used in the will in providing for his after-born children. He specifically states the contingency which should first happen before the property devised to them should take effect or vest in them, and that was when such child or the issue living at the time of his death, shall live to attain to the age of twenty-one years.
The petition alleges, and the answer filed by the trustees admits, that the daughter, Alice, has attained to the age of *Page 535 
twenty-one years. This contingency, when the estate should vest having occurred, there can be no question, it seems to us, that the appellee takes an absolute estate under her father's will, free and discharged from any trusts, and is entitled to a conveyance of it from the trustees.
The contention of the appellant that before the estate could absolutely vest, the contingency of the attainment of the age of twenty-one years and the having issue should both occur, cannot be sustained. The clause of the will relating to the limitation of the estate, "in case of the death of any such hereafter-to-be-born child of mine or of all the issue of any such deceased child, under the age of twenty-one years and without issue," was only intended to apply upon the failure of the after-born children to attain to the age of twenty-one years.
Finding no error in the decree below, it will be affirmed. The costs in this Court and in the Court below to be paid out of the estate.
Decree affirmed, with costs in both Courts, to be paid out ofthe estate.
(Decided June 21st, 1899).